Citation Nr: 0823757	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-16 763	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania




THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of service connection for a back 
disorder.  

2.  Entitlement to service connection for a claimed back 
disorder. 




REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1960 to 
April 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 RO rating decision.  

The veteran testified before a Decision Review Officer (DRO) 
in March 2007.  

Regardless of what the RO has done, the Board must address 
the question of whether new and material evidence has been 
received to reopen the claims, because the issues go to the 
Board's jurisdiction to reach and adjudicate the underlying 
claims de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other 
words, the Board is required to first address whether new and 
material evidence has been presented before the merits of a 
claim can be considered.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  

The now reopened claim is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The veteran's claim of service connection for a low back 
disorder was denied in a May 1995 rating decision; the 
veteran did not enter a timely appeal from that decision.  

2.  The evidence added to the record since the May 1995 
rating decision is neither cumulative nor redundant of 
evidence previously on file and raises a reasonable 
possibility of substantiating the veteran's claim.  



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for low back disorder.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 
(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and given that the action taken hereinbelow is 
fully favorable to the veteran, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  


II. Analysis of Petition to Reopen

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).  

The veteran submitted a claim of service connection for a low 
back disorder in January 1995.  The RO issued a rating 
decision in May 1995 that denied service connection for a low 
back disorder.  The veteran did not file a timely Notice of 
Disagreement.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran filed a petition to reopen his claim for service 
connection for a low back disorder in January 2005.  

Regarding petitions to reopen filed on or after August 29, 
2001, as in this appeal, Title 38, Code of Federal 
Regulations, Section 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even when it would not be enough to 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

The additional evidence recently associated with the file 
includes but is not limited to the veteran's testimony, June 
2005 VA examination report and a February 2008 VA examination 
report.  

The Board finds that this evidence is "new" in that it was 
not previously of record.  It also is "material" in that it 
presents a new theory of entitlement in support of his claim.  
The Board also finds that the newly submitted evidence is 
material since the VA examinations addressed the question of 
a nexus between the veteran's currently demonstrated low back 
condition and his military service.  The Board accordingly 
finds that new and material evidence has been submitted to 
reopen the claim of service connection for a low back 
disorder.  



ORDER

As new and material evidence to reopen the claim of service 
connection for a low back disorder has been received, the 
appeal to this extent is allowed, subject to further 
development action as discussed hereinbelow.  



REMAND

The Board finds that further development for the now reopened 
claim is required. At the February 2008 VA examination, the 
veteran reported receiving Social Security Disability.  Where 
there is actual notice to VA that the veteran is receiving 
disability benefits from the Social Security Administration 
(SSA), VA has the duty to acquire a copy of the decision 
granting SSA disability benefits and the supporting medical 
documentation relied upon.  Murincsac v. Derwinski, 2 Vet. 
App. 363 (1992).  Therefore, the RO must try to obtain the 
pertinent records from SSA.  

To ensure that all due process requirements are met, the RO 
should also give the veteran an opportunity to present any 
additional information and/or evidence pertinent to the claim 
on appeal that is not already of record.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information and authorization, following 
the current procedures prescribed in 38 C.F.R. § 3.159 
(2007).  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, the reopened claim is REMANDED to the RO for the 
following action:

1. The RO should take appropriate steps 
to contact the veteran and request that 
he provide sufficient information, and 
any necessary authorization, so that any 
additional pertinent treatment records 
not currently of record.  The veteran 
also should be informed that he may 
submit evidence to support his claim.  

The RO's letter should invite the veteran 
to furnish all evidence in his possession 
and identify what evidence is ultimately 
his responsibility to obtain.  In 
addition, the veteran should be reminded 
that he may submit medical evidence to 
support his assertions that his current 
low back condition is due to the 
documented injury in service.  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The RO should take all indicated 
action to request from the Social 
Security Administration the records 
pertinent to the veteran's award of 
Social Security disability benefits, 
including any medical records.  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue of service connection for a low 
back disorder should be reviewed in light 
of all the evidence of record.  If any 
benefit sought on appeal remains denied, 
the RO should furnish to the veteran and 
her representative an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations and should afford them 
the appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


